Citation Nr: 0310810	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for depression, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had verified military service from December 1962 
to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 2002 
the veteran testified before the undersigned at the RO 
sitting at the RO; a transcript of that hearing is included 
in the claims folder.


REMAND

By way of history, the RO denied an increased evaluation for 
the veteran's service-connected depression in a February 1999 
rating action.  Although the veteran submitted a timely 
notice of disagreement, and the RO issued a statement of the 
case in February 2000, a substantive appeal on VA Form 9 was 
first received in January 2001, more than one year after the 
February 1999 issuance of the rating decision as to that 
issue, and, more than 60 days after the statement of the case 
issued in February 2000.  Of note is that the veteran's 
representative had erroneously advised the veteran that a 
timely substantive appeal was due by February 7, 2001.  In 
any case, the RO determined that the January 2001 Form 9 was 
untimely as a substantive appeal.  The RO provided notice of 
this untimeliness to the veteran in a January 2001 letter.  
See 38 C.F.R. § 20.302(b) (2002).  Neither the veteran nor 
his representative thereafter pursued the timeliness matter.  

The Board continues to note that in February 2000 the RO also 
issued a rating action denying the increased rating claim.  
Although the January 2001 Form 9 may not be a timely 
substantive appeal of the February 1999 rating action, it may 
be construed as a timely notice of disagreement with the 
February 2000 rating action.  See 38 C.F.R. § 20.201 (2002).  
This very position was argued by the veteran's representative 
in a letter received in February 2001.  Following receipt of 
this January 2001 VA Form 9, the RO issued a supplemental 
statement of the case which expressly characterized the 
January 2001 submission as a VA Form 9, and did not address 
it as a notice of disagreement.  In the supplemental 
statement of the case issued by the RO in June 2002, the 
veteran was not clearly provided notice of the necessity to 
perfect his appeal by submission of an additional VA Form 9 
or other submission adequate to serve as a substantive appeal 
based on the particular procedural history of his case.  
Rather, the supplemental statement of the case indicated the 
need for a substantive appeal only if the issue had not been 
addressed in a prior statement of the case or if a 
substantive appeal had not been filed.  The next statement 
received relevant to the rating issue is from the veteran's 
representative and is dated in September 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may waive the timely filing 
of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)).  In accordance with the Court's holding in Beyrle, 
the Board waives the filing of a timely substantive appeal in 
this case, because the veteran was provided with inaccurate 
and/or misleading information relevant to whether he had 
timely perfected his appeal both by the language contained in 
the June 2002 of supplemental statement of the case and the 
certification of the issue as being developed for appellate 
consideration.  The Board further notes that the veteran and 
his representative have continually offered testimony and 
argument in support of his claim.  As such, the Board has 
jurisdiction over the rating matter.

With respect to the merits of the claim, however, the Board 
notes that additional development is warranted prior to 
appellate consideration.  First, the veteran has reported an 
increase in his psychiatric symptomatology during the last 
few years.  Notably, his last examination was conducted in 
October 1998.  Moreover, at the time of his hearing the 
veteran reported receipt of regular VA treatment for his 
depression but the last VA treatment reports in the current 
record are dated in 
mid-2002.  



Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should associate with the 
claims file all relevant records of VA 
inpatient or outpatient treatment, to 
include records of group or individual 
therapy for depression, since in or 
around April 2002

2.  The RO should attempt to verify for 
the record, through official channels, 
the veteran's reported military service 
subsequent to July 1977.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a psychiatrist.  Any indicated tests 
should be conducted.  The claims file 
must be provided to the examiner prior to 
the examination and the examination 
report must reflect that the veteran's 
claims files was reviewed.  

The examiner should identify the nature, frequency 
and severity of all current manifestations of 
service-connected depression.  In addition, the 
examiner should provide current and past-year 
global assessment of functioning scores with an 
explanation of the significance of the scores 
assigned.  

The examiner is requested to provide an opinion 
concerning the overall degree of social and 
industrial impairment resulting from the veteran's 
depression.  To the extent possible, the examiner 
should distinguish the manifestations of the 
service-connected disability from those of any non 
service-connected psychiatric disorders.  

The rationale for all opinions expressed must be 
provided.

4.  After the above has been completed, 
the RO should undertake any other actions 
it deems to be required to comply with 
the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).

5.  After all indicated development has 
been completed, to the extent possible, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


